DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 9-20 on June 8, 2021 are acknowledged.  Claims 1-8 have been withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 11, 12, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1) in view of Meier (US 20090216113 A1).
Regarding claim 9, Panescu teaches an apparatus (Fig. 1; exemplary catheter localization system 100) for assessing electroporation therapy applied to a tissue region, the apparatus comprising: an electroporation device comprising: a catheter (Fig. 1; catheter 102) sized and shaped for vascular access and including an elongate body (Fig. 1; elongate catheter body 112) extending between a proximal end and a distal end, and one or more electrodes arranged on or within the structure and configured to deliver energy to the tissue region (Fig. 1; ablation tip electrode 118); and an array of sensors configured to sense an application of electroporation energy by 110 as being configured to determine the positional coordinates and angular orientation of the catheter body 112 in a three-dimensional coordinate system, specifically in a table containing nine to twelve inputs defined by the magnetic field intensities sensed by the magnetic sensors 108).  
However, Panescu fails to teach the catheter as having a balloon structure arranged near the distal end of the elongate body. 
Meier teaches an electromagnetic system for surgical navigation of instruments such as electrodes and ablation tools, for use in surgical procedures. Meier further teaches the insertion instrument as being a variety of rigid or flexible members such as an expandable body or balloon. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Meier into the device of Panescu as Meier teaches (Para. [0039]) the benefit of using a balloon in order to provide structure or rigidity to facilitate optimum positioning and alignment. 
Regarding claim 10, Panescu/Meier teaches the apparatus as substantially claimed in claim 9. 
However, Panescu fails to teach the apparatus wherein the array of sensors are at least one of a two- dimension array of magnoresistive sensors and three-dimensional array of magnoresistive sensors.  
Meier further teaches a two or three dimensional array of magnoresistive sensors (Fig. 16A-B coils 1602). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Meier into the device of Panescu as Meier teaches (Para. [0140]) the benefit of utilizing a single plane of coils/sensors in order to maintain a desirable level of proportionality by maintaining an appropriate complexity of arrays. 
Regarding claim 11, Panescu/Meier teaches the apparatus of claim 10, Panescu further teaches (Para. [0012])  the apparatus wherein the magnoresistive sensors include at least one of Magneto-Resistance (AMR) sensors, Giant Magneto-Resistance (GMR) sensors, Magnetic Tunneling Junction (MTJ) sensors, and Tunnel Magneto-Resistance (TMR) 15FBD Ref. No.: 432469.005076 BSSI Ref. No.: 17-0563US01 sensors, inductive sensors, fluxgate sensors, GMI (giant magnetoimpedance) sensors, and hall sensors.  
Regarding claim 12, Panescu/Meier teaches the apparatus of claim 9, Panescu further teaches the apparatus wherein the array of sensors are configured to measure an output magnetic field density (Para. [0014] 
Regarding claims 16-20, the recited methods are considered inherent in the ordinary use of the device as described in claims 9-12 as rejected under Panescu/Meier. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/Meier (US 20090216113 A1) in view of Gnanashanmugam (US 20130204068 A1).
Regarding claim 13, Panescu/Meier teaches the apparatus as substantially claimed in claim 9. 
However Panescu/Meier fails to teach the apparatus wherein the one or more electrodes includes a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, and the proximal electrode includes portions extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode.  
Gnanashanmugam teaches a method for treating targeted locations of tissue through methods such as irreversible electroporation or ablation. 
Gnanashanmugam further teaches one or more electrodes including a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, (Fig. 14A; electrode carriers 178 containing several electrodes 179 on expandable element 177) and the proximal electrode includes portions extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gnanashanmugam into the device of Panescu/Meier as Gnanashanmugam teaches (Para. [0083]) the benefit of an inflatable member containing an electrode with a shape such as a circle or spiral in order to maintain contact with the vessel wall. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/Meier (US 20090216113 A1) in view of Gnanashanmugam (US 20130204068 A1), further in view of Govari.
Regarding claim 14, Panescu/Meier/ Gnanashanmugam teaches the apparatus as substantially claimed in claim 13. 
However Panescu/Meier/ Gnanashanmugam fails to teach the apparatus wherein the proximal electrode and the distal electrode are spaced apart by between 0 mm and 25 mm.  
Govari teaches an apparatus for measuring electrical signals from a patient heart through the use of an electrode array for indicating lesions caused by procedures such as ablation. Govari further teaches (Para. [0049]) a catheter having a plurality of electrodes used for procedures such as cardiac ablation, where the electrodes are spaced apart by approximately 0.5 mm. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Govari into the device of Panescu/Meier/ Gnanashanmugam as a reasonable value for a similar device for a similar procedure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/ Meier (US 20090216113 A1) in view of Mathur (US 20110190755 A1).
Regarding claim 15, Panescu/Meier teaches the apparatus as substantially claimed in claim 9.
However Panescu/Meier fails to teach the apparatus wherein the output device is further configured to verify effectiveness of the application of electroporation energy by the electroporation device at the tissue region.  
Mathur teaches an ablation system with a feedback system to verify and monitor the electrical connection of the system. Mathur further teaches (Para. [0024]) the connections being verified and monitored. It would have been obvious to a person having ordinary skill in the art before the effective filing date as Mathur teaches this monitoring to enhance the safety and efficacy of the procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

 
/L.R.L./Examiner, Art Unit 3794